In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00141-CR

MACK DAVIS AKA MARK DAVIS,                 §   On Appeal from the 297th District Court
Appellant
                                           §   of Tarrant County (1586736D)

                                           §   October 27, 2022
V.
                                           §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Elizabeth Kerr_________________
                                          Justice Elizabeth Kerr